Citation Nr: 1820045	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied entitlement to a TDIU.  

In his July 2014 substantive appeal, the Veteran requested a hearing before a member of the Board.  In June 2017 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2017).

As an initial matter, the Board notes that a June 2014 rating decision granted service connection for diabetes mellitus with renal involvement, rated 20 percent; hypertension, rated 20 percent; ischemic heart disease, rated 10 percent; peripheral neuropathy of the left lower sciatic nerve, rated 10 percent; peripheral neuropathy of the right lower extremity sciatic nerve, rated 10 percent; and entitlement to special monthly compensation based on the loss of use of a creative organ, all effective October 15, 2010.  The Veteran was notified of this decision in October 2014.  Thereafter, that same month, the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), with the October 2014 notification letter stating that he disagreed with "all issues decided in the referenced decision."  

A review of the record does not show that the RO has acknowledged the receipt of the October 2014 NOD.  Ordinarily, in such circumstances, the Board would remand the claim for the issuance of a statement of case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this instance, it is unclear from the record what exactly the Veteran is disagreeing with.  Pursuant to 38 C.F.R. § 20.201, if the RO gives notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  In this case, due to the generic statement provided in the October 2014 NOD, it is unclear whether the Veteran seeks a higher initial rating and/or earlier effective date for the award of service connection for all issues decided in the June 2014 rating decision, or only some.  In this regard, the Board notes that the Veteran has subsequently provided additional evidence and argument that addresses primarily the initial rating and effective date assigned for his diabetes mellitus.  He has also withdrawn any disagreement with respect to the ischemic heart disease.  See May 2016 correspondence from the Veteran's attorney.  Given the current status of the June 2014 rating decision, and to avoid future confusion, the Board declines to remand any issue from that rating decision for the issuance of an SOC at this time.  Instead, the Board refers this matter to the Agency of Original Jurisdiction (AOJ) so that they may contact the Veteran and clarify his disagreement with the June 2014 rating decision, and then issue an appropriate SOC in response.  See 38 C.F.R. § 19.24(b)(1); M21-1, Part I, Chapter 5, Section B.3.b.  

An October 2014 rating decision granted service connection for anxiety disorder and assigned an evaluation of 10 percent, effective March 30, 2012.  The Veteran was notified of this decision in November 2014.  That same month, the Veteran filed a VA Form 21-0958, NOD, with the November 2014 notification letter stating that he disagreed with "all issues decided in the referenced decision."  Unlike the October 2014 NOD which attempts to disagree with a rating decision that addresses multiple issues, the October 2014 rating decision and its associated November 2014 notification letter only address one issue, the award of service connection for an anxiety disorder.  In subsequent correspondence the Veteran has appeared to disagree with only the initial rating assigned for that disability.  Therefore, the Board will take jurisdiction of it for the limited purpose of remanding it to the AOJ to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, in a November 2014 NOD, the Veteran disagreed with an October 2014 rating decision that granted service connection for an anxiety disorder (claimed as PTSD), rated 10 percent, effective March 30, 2012, and indicated his desire to appeal the decision.  As VA has not yet provided the Veteran with an SOC with regard to that issue, it would be premature for the Board to address the issue on the merits.  Hence, the Board must remand the issue so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Further, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an initial disability evaluation in excess of 10 percent for service-connected anxiety disorder because a decision on the latter claim may have an impact on the former claim.  See August 2017 informal hearing brief.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes the record indicates the Veteran is in receipt of Social Security Administration (SSA) benefits but no SSA records are included in the claims file at this time.  Lastly, a submission of a VA Form 21-8940 should be obtained to assist with adjudication of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  As explained in the Introduction, seek clarification from the Veteran as to the specific issues he would like to appeal from the June 2014 rating decision and October 2014 notification letter (see October 2014 NOD), and issue an appropriate SOC in response.  Also provide the Veteran with an SOC in response to his November 2014 NOD.  For any SOC issued, the Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  The claims file should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

2.  Provide the Veteran with a VA Form 21-8940 and request the form be completed and returned.  Also, notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental SOC to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

